Citation Nr: 9919051	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty during the Vietnam War, 
from April 1968 to October 1969.  The evidence shows that he 
suffered multiple injuries in a fall from approximately 10 
feet at a construction site in October 1995.  He was 
hospitalized for treatment of fractured ribs, right hip and 
elbow, as well as for a back injury and concussion.  The 
veteran also underwent physical therapy for residual joint 
pain, which he stated has not provided any pain relief.  He 
stated during his October 1998 Board hearing that his medical 
problems that most affect his ability to work are with his 
pelvic area, back and feet.  The board notes that the RO has 
not yet considered any disability rating for the veteran's 
feet.  The veteran states that he received workers' 
compensation benefits for his accident, based on a finding of 
99 percent permanent disability, until March 1998.  The 
veteran's most recent medical treatment, until the cessation 
of his workers' compensation benefits, was provided by Dr. 
Ata of Pisgah, Alabama.  These medical records are not 
presently associated with the claims file.

In reviewing the record, the Board finds that additional 
development is necessary before appellate action may be 
completed.  Accordingly, in order to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim, and to ensure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following actions:
		
1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who accorded 
the veteran treatment for his 
disabilities from October 1995 to the 
present. 

2.  The RO should request any such 
records not previously associated with 
the claims file.  The Board is 
particularly interested in the records of 
the veteran's treatment from Dr. Ata, 
M.D. of Pisgah, Alabama.

3.  The RO should request a copy of any 
decisions regarding the veteran's 
disability status from the Social 
Security Administration and any 
administrative bodies that handled the 
veteran's workers' compensation claim, 
along with any medical evaluations 
associated with these administrative 
claims.

4.  The RO should afford the veteran the 
opportunity for a VA examination to 
determine the extent of the veteran's 
current disabilities.  The examiner 
should assess the veteran's range of 
motion of all affected joints, and also 
render an opinion as to veteran's loss of 
function due to pain from the residuals 
of his construction accident, to include 
pain in the back, pelvic area, and feet.      

5.  The RO should review the claim for 
permanent and total disability rating for 
pension purposes.  The RO should assign a 
percentage rating to each of the 
veteran's disabilities using the 
appropriate Diagnostic Codes, and discuss 
their applicability to the veteran's 
disabilities.  The RO should then apply 
the mandates of 38 C.F.R. §§  4.15, 4.16, 
4.17 and 3.321(b)(2) to determine whether 
the veteran is permanently and totally 
disabled under the "average person" 
standard, as well as the 
"unemployability" standard.  See Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  If 
the decision remains adverse to the 
veteran in any respect, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to develop additional evidence.  No inferences are 
to be drawn therefrom.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




